THE PRUDENTIAL SERIES FUND Money Market Portfolio Prospectus and Statement of Additional Information (SAI) dated May 1, 2009 ADVANCED SERIES TRUST AST Money Market Portfolio Prospectus and SAI dated May 1, 2009 Supplement dated November 13, 2009 Effectively immediately, the sections of each Prospectus and SAI pertaining to Portfolio Managers for eachPortfolio are hereby deleted.Prudential Investment Management, Inc. (PIM) continues to provide sub-advisory services to the Portfolios. The Prospectus pertaining to each Portfolio is hereby revised by adding the following new discussion in the section of each Prospectus entitled “More Detailed Information on How the Portfolios Invest:” We may choose to invest in certain government supported asset-backed notes in reliance on no-action relief issued by the Commission that such securities may be considered as government securities for purposes of compliance with the diversification requirements under Rule 2a-7. The SAI pertaining to each Portfolio is hereby revised by adding the following new discussion in each SAI: The Portfolio may choose to invest in certain government supported asset-backed notes, including but not limited to student loan short-term notes issued by Straight-A Funding LLC, in reliance on no-action relief issued by the Commission that such securities may be considered as government securities for purposes of compliance with the diversification requirements under Rule 2a-7. In the case of Straight-A Funding LLC, the liquidity facility provided by the Federal Financing Bank, an instrumentality of the U.S. government acting under the supervision of the Secretary of the Treasury, is conditioned on Straight-A Funding LLC not being in bankruptcy and staying within specified funding limits. ASTSUP6
